UNCLASSIFIED//FOR PUBLIC RELEASE




                                      UNITED ST/\ TES DISTRlCT COURT
                                      FOR TJ lE DlSTRJCT OF COLUMBIA


                                                      )
 SAIFULLAH PARACHA .                                  )
                                                      )
                 Petitioner.                          )
                                                      )
                 V.                                   )                 Ci"il Ac tion No. 04-2022 (PLf)
                                                      )
 DONALD J. TRUMP.~ al..                               )
                                                      )
                 Respondents.                         )
                                      ___ )
                                   MEMORANDUM OPINiON AND ORDER

                This matter is before the Court on respondents· October 21. 2019 mot ion to

exclude 1wo documents fro m the disco,·ery obligations imposed by the Amended Case

Msnogernent Order in this matl::r.         ~c;!::',   JJh No. 219: the Cour ·s May 30. 20 l 9 Memorandum

Opinion and Scheduling Order.~~ Dkt No. 51.5: and the Cour! ·s June l2. 20 19 Discovery

Order. ill Dkt. No. 517. f{espondcnrs · classifi ed motion is ex pane. iv. ~amera. and under seal;

it is n:: tl ec.:tcd in a nn! ice of fi ling on the public docket. See Dkt. No. 54 7. For the reasons

described below. respondents' moti on is granted.

                Section l.D of the Case Management Order. as amended. imposes on respondents

an ongoing obligation to disclose to petitioner all reasonably available e:xc ulpatory informa1ion:

Section I.E. imposes obligations lo disclose certain other documents when requested by

petitioner. ~ee Case Management Order. Dkt. No. 204. at 2-3: Amended Case Management

Order. Dkt. No. 219.       at   2· ,: Order. Dkl. :--Jo. 308, at 3 4 (revising certain prnvisiom in the Case

Management Order). llndc:r the Amended Case Managtment Order, respondents must provide

1h-:se disclosures   to   pe titioner's appropriate ly cleared counsel even if the information is




                           UNCLASSIFIED//FOR PUBLIC RELEASE
                       UNCLASSIFIED//FOR PUBLIC RELEASE




classiticd. There is one excepti on. set fo rth in Section !.F: "lf the gol.'ernment objects         10


providing 1he petilio ner· s counsel wi1h the classified information, lhe government shall move for

an exception to discl osure:· See Dkt No. 2 I9 at .l. The Court has granted respo ndents' two

pre vio us~ filtH~ Secti on l. P mmions. $~'id. at

545: and (3) that .. a[1ernatives to disc lo~ure would not effectively Sllbstimtl;! for unredacied

access:· i_Q. a1 547 . The: materi alit y n:qu ire1ne n1 i'.-l met only for '"infonm11ion that is exculpatory.

that undermines the re liability of other purporri.::dly ineulpatnry evidence.       Ot'   that names potenti al



                                                       1


                       UNCLASSIFIED//FOR PUBLIC RELEASE
                       UNCLASSIFIED/IfOR PUBLIC RELEASE




witnesses capable of providing material evidence:·         lg. at 546.   In a previous Memorandum

Opinion u 11 {he Case Management Order !lmt applies to this matter. Judge Hogau ru led tbat ..,he

Al.Pd@ framework ... is applicabl634 F. Supp. 2d 17. 24 (D.D.C.

2009).

                The Court has reviewed the complt:tc and t.m-redacted versions of both o f the

documc nh al issue in the present rnotiou. respondcnls' arguments and supponing declarations.

and the classified substitute tha1the resrondcnts have alread y prod uc..!d. The Coun finds that

none of the d iJssiti cd infonnation frn m the documents that has been omi tted from the suhstitutt'

provided to Mr. Pamella is mate rial or necessary for meaningful habeas review. and that

disclos ing th e in form atio n cou!d imperil rhc nat ional securi ty of the United Stmes. The; Court

fu rther linds that the d assifo:~d substitute that responJen~ have produced lo Mr. Paracha does

provide a sufficient al ternative fo r   anof the relevan t and maiedal information in the two
documents at issue in this motion. Uncicr the .1 .1 OdaJ:i standard. the government may not be

compelled to produce the underl ying documents themselves. Se~ Motion ac 4. 8 (ident ifying the

c.:lassifo:d docL1111enls with specificity). Accordingly. it is hcre b)·

                ORDERED that responden ts' October 21. 20 19 ~~ parte mot ion.         §f~   0kt. No.

5.J?. is GRANTED: iilnd it is




                                                      .,

                       UNCLASSIFIED//FOR PUBLIC RELEASE
                     UNCLASSIFIE0//FOR PUBLIC RELEASE




               FURTHER ORDERED !ha t respondent need not prod uce the two documents that

arc tbe SLlbject of the motion.

               SO ORDERED.




                                                              ,,.)          f'~

                                                             _} a - 1 : . ~ ~ -
                                                             r AUL L  FRI ED MAN
                                                             United States Distri ct Juuge




                                             4




                     UNCLASSIFIED//FOR PUBLIC RELEASE